Citation Nr: 0123015	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



REMAND

The veteran had active duty from July 1965 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA has promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Because of the change in the law brought about by the VCAA 
and the corresponding regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the corresponding 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  The RO's attention is also directed to the provisions 
of 38 U.S.C.A. § 1154 (West 1991).  

The veteran's service medical records indicate that he 
received treatment in service, in October 1970, for acute 
severe lumbosacral strain.  In a March 1997 VA medical 
examination, the veteran reported that he had continued to 
have flare-ups of incapacitating low back pain every year 
since the injury in service.  The examiner found that the 
veteran had chronic low back pain.  In order to obtain 
additional evidence pertaining to continuity of low back 
symptoms, the RO should ask the veteran to list any treatment 
he has received since service for his low back pain, and the 
RO should obtain records of any treatment the veteran 
identifies.

The veteran has reported that he was exposed to noise from 
weapons fire during service, particularly when he was 
assigned to repair firearms.  While the veteran's service 
medical records do not indicate that the veteran had a 
disabling hearing loss at the time of separation from 
service, audiological test results from three different years 
during service do indicate that his hearing diminished during 
service.  A March 1997 VA medical examination revealed that 
the veteran currently has bilateral hearing loss and 
tinnitus.

The Court has noted that 38 C.F.R. § 3.385, which regulates 
service connection for hearing loss, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The regulations provide that VA will obtain a medical opinion 
where there is insufficient competent medical evidence to 
decide the claim but there is current competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; such evidence 
establishes that the veteran suffered an event, injury, or 
disease in service; and such evidence indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  66 Fed. Reg. 45,620, 
45,631. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Based on the medical evidence of chronic low 
back pain, tinnitus, and hearing loss disability; the service 
records, including those provided by U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) which indicate 
that the veteran was involved in combat; and the veteran's 
statements, the Board finds that medical opinions are 
warranted in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his bilateral hearing loss 
disability, bilateral tinnitus, and 
chronic back problems, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  If the 
RO, after making reasonable efforts, is 
unable to obtain any of the adequately 
identified records sought, the RO shall 
notify the claimant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO should request a medical 
opinion from a VA physician which 
addresses whether it is at least as 
likely as not that any current diagnoses 
referable to hearing loss, tinnitus, and 
chronic back problems are causally 
related to service.  The veteran should 
be afforded a VA examination if one is 
deemed necessary in order to provide the 
requested opinions.  The claims folder 
and a copy of this remand must be made 
available to, and reviewed by, the 
physician.  The physician should provide 
complete rationales for all conclusions 
reached.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)) are fully met.  

4.  Thereafter, the RO should readjudicate 
these claims with express consideration of 
the applicability of 38 U.S.C.A. § 1154 
(West 1991).  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





